Citation Nr: 0508583	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  98-15 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for venereal warts, 
resulting in cancer of the cervix.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from May 1984 
to April 1986.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Venereal warts, resulting in cancer of the cervix, were 
not shown in service or for several years after service, and 
have not been shown to be related to service.  


CONCLUSION OF LAW

Venereal warts, resulting in cancer of the cervix were not 
incurred in, or aggravated by, active military duty.  38 
U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a 
supplemental statement of the case dated in February 2003, 
she was told of the newly enacted law.  She was informed of 
evidence that she needed to send to the RO in June 2002.  All 
relevant service medical and personnel records, and VA and 
private outpatient treatment records have been obtained.  
There is no indication that there are any pertinent private 
records available that should be obtained.  It is noted that 
during a March 2001 examination, the veteran indicated that 
she was receiving disability from the Social Security 
Administration (SSA), and that she had applied three years 
prior.  Remanding this issue to obtain SSA records is not 
indicated, since a current venereal warts, or cancer of the 
cervix disability is not in dispute, but rather whether the 
veteran's disability was treated in service so that the 
current findings could be linked to inservice treatment.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) [VA has 
no duty to obtain evidence if the relevancy of the evidence 
is not shown].  Additionally, while the veteran has not been 
examined in conjunction with this claim and no medical 
opinion has been provided, given the facts of this case, a 
remand to obtain a VA examination is not warranted since 
there is no inservice finding to which a current condition 
could be connected.  In the circumstances of this case as to 
this issue, further development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Therefore, 
any outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

A recent court decision held that VA must wait one year 
before denying a claim.  See Paralyzed Veterans of America, 
et. al. v. Secretary of Department of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003).  In the Veterans Benefits Act 
of 2003, Congress reinstated VA's authority to make decisions 
on all claims without waiting one year.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Therefore, the Board may proceed with adjudication of 
this claim.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The Evidence

The veteran's service medical records contain no complaint, 
diagnosis or treatment for venereal warts or cancer of the 
cervix.  Her February 1986 separation examination report 
shows that she denied being treated for a venereal disease 
and her genitourinary system was found to be clinically 
normal.  

On VA examination in June 1986, the veteran gave no history 
of a venereal or cervical problem.  Her genitourinary system 
was noted to be normal.  

VA hospital reports show that in May 1989, the veteran was 
seen for vaginal and anal condylomata acuminate.  She gave a 
history of problems since 1983.  She underwent excision of 
her condylomata of the vulvar and anal area.  VA hospital 
report dated in August 1989 shows that the veteran was 
treated for venereal warts which were noted to have begun one 
year prior.  It was stated that she was initially untreated 
and that six months prior she received a series of treatment 
including cryotherapy.  It was stated that following this, 
the veteran was seen three times with no improvement.  A PAP 
smear was noted to show Bowen's disease and a biopsy showed 
carcinoma.  Examination showed extensive lesions and a course 
of Interferon was initiated.  In October 1989 the veteran 
underwent laser vulvectomy.  

Private medical records show continuing treatment in the 
1990's.  In March 1996, the veteran underwent a partial 
vulvectomy/laser photoablation after a finding of VIN III.  
In an April 1997 statement an examiner noted that since the 
March 1996 procedure, the veteran had no vulvar complaints. 

Discussion

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

The record contains no documentation of inservice treatment 
for venereal warts or cervical carcinoma.  Venereal warts are 
not documented in the record until May 1989, several years 
after service discharge, and this disorder has not been 
linked to the veteran's service by objective medical 
evidence.  In May 1989, the veteran gave a history of having 
venereal warts since 1983, which pre-dates her service; 
however a few months thereafter, she reported a history of 
warts for one year.  The objective evidence does not show a 
finding of the disorder until 1989.  In addition, there is no 
objective indication that her current complaints are in any 
way related to her military service.  

While the veteran is competent to provide evidence of 
symptoms, she is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v Derwinski, 2Vet. 
App. 492 (1992).  Absent an inservice occurrence to which a 
current disability could be objectively linked, the claim 
must fail.  




ORDER

Service connection for venereal warts, resulting in cancer of 
the cervix is denied.  


REMAND

The elements required to establish a claim of service 
connection for PTSD have changed during the course of the 
appeal.  Under the current version of the law, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). 
Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.

Effective March 7, 2002, the regulation concerning PTSD was 
further revised.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personnel assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2004).  See also, Patton 
v. West, 12 Vet. App. 272 (1999).  

The veteran seeks service connection for PTSD.  She alleges 
that in September 1984, she was raped by three men.  She 
reports that she was in her dorm room at Red Stone Arsenal in 
Huntsville, Alabama, when three men walked into her room, 
covered her face and raped her.  She reports that they 
threatened to kill her if she reported the rape, and 
therefore she did not report the incident.  The service 
personnel records show that the veteran failed drug testing 
in November 1984.  The veteran was transferred to Germany in 
January 1985, and she sought help for alcohol abuse in July 
1985, while giving a history of heavy drinking for the past 
four months.  A July 1985 nursing assessment notes that the 
veteran appeared depressed.   The records show that in 
October 1985, she was given 14 days of extra duty for 
disrespecting a superior officer.  The records also show that 
she was discharged from service for alcohol rehabilitative 
failure and the use of illegal drugs.  

The record shows that a private examiner has indicated in a 
July 1997 report that the additional diagnosis of PTSD would 
be added, based on the veteran giving a history at that time 
of being raped in the military.  When the veteran was 
examined by VA in March 2001, the examiner reported that the 
claims file was not available for review.  The examiner found 
that the veteran had no mental disorder since she did not 
provide any subjective complaints or symptomatology 
indicative of a mental disorder.  

The veteran's representative has requested that the veteran 
be re-examined by VA for a determination regarding a 
diagnosis of PTSD and its relationship to service.  It is 
further requested that the veteran be re-examined by a female 
examiner if possible.  VA regulations require that each 
disability be viewed in relation to its history both in the 
examination and in the evaluation of the disability.  38 
C.F.R. § 4.1 (2004). Thus, it is essential that the examining 
physician have the veteran's medical records to review in 
conjunction with the examination, so that the evaluation of 
the claimed disability will be a fully informed one.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  The fact that the 
veteran's records were not available to the examiner prior to 
the recent VA examination calls into question the 
thoroughness of the examination.  See Green, 1 Vet. App. at 
124 (1991) ("thorough and contemporaneous medical 
examination" is one that "takes into account the records of 
the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.")  
Accordingly, the VA examination was inadequate on its face.  
See Benjamin v. Principi, No. 99-1001 (U.S. Vet. App. Sept. 
6, 2001) (per curiam).  

In addition, the veteran indicated during her March 2001 VA 
examination that she had been receiving SSA disability 
benefits for her PTSD for one year.  Once the VA is put on 
notice that the veteran is in receipt of such benefits, the 
VA has a duty to obtain these records.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 181 (1992).  The SSA records are relevant to this 
issue since the veteran has indicated that she is receiving 
these benefits for PTSD.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:


1.  The RO should request all documents 
pertaining to an award of benefits from 
the SSA, and specifically request copies 
of the medical records upon which the SSA 
based its decision.

2.  The RO should send the veteran a 
development letter for PTSD claims based 
upon personal assault which conforms with 
38 C.F.R. § 3.304(f) (3).  Specifically, 
the RO should inform the veteran that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor, and 
should allow her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  

3.  The RO should arrange a psychiatric 
examination for the veteran to be 
conducted by an examiner who has not 
previously evaluated her and, if 
possible, is female.  The veteran must be 
informed of the potential consequences of 
his failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with the 
claims file.  All indicated tests and 
studies should be performed to determine 
whether the veteran has PTSD, or any 
other mental disorder.  The claims file 
and a copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished. 

If a diagnosis of PTSD is made, the 
examiner should specify the stressor 
forming the basis for the diagnosis. With 
respect to each mental disorder 
diagnosed, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that such disorder 
is related to service.  

The report of examination should include 
a rationale for all opinions expressed.  

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  
After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for 
PTSD, to specifically include 
consideration of 38 C.F.R. § 3.304(f) 
(2004); Manual M21-1, Part III, 5.14(c); 
and Patton v. West, 12 Vet. App 272 
(1999).  



Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


